DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1-2, 15, 30 and 33 is/are objected to because of the following informalities:
At line 3 of claim 1, “adjusting the relative” should be replaced with “adjusting a relative”.
At line 5 of claim 1, “the lifting” should be replaced with “the set of lifting”.
At line 6 of claim 1, “in position” should be replaced with “into position”.
At line 7 of claim 1, “the lifting” should be replaced with “the set of lifting”.
At line 13 of claim 1, “for the duration” should be replaced with “for a duration”.
At line 1 of claim 2, “determining the” should be replaced with “determining a”.
At line 2 of claim 2, “the center” should be replaced with “a center”.
At line 3 of claim 15, “through the use” should be replaced with “through use”.
At line 5 of claim 30, “clear the passage” should be replaced with “clear a passage”.
At line 6 of claim 30, “the positioning” should be replaced with “a positioning”.
At line 5 of claim 33, “set” should be replaced with “sets”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4-9, 11-12 and 14-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 12, 14-15, 20-21, 24, 30-32, 37 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belley et al. (WO 2016/095007 A1) in view of Belley et al. (US Publication 2001/0004109).
In regards to claim(s) 1-2, 4-7, 12, 14-15, 20-21, 24, 30-32, 37 and 42, Belley et al. (‘007) discloses the claimed limitations including a method of lifting a shovel (50; Reference is made to Paragraph 0019) having a carbody (55), a dipper (Reference is made to Paragraph 0021) and an upper body (52), the method comprising:
a) setting up a lifting system (20,30,40) at a given lifting site (Reference is made to Paragraph 0049), including adjusting the relative position of a set of lifting units to match corresponding force applying points on the carbody (at least lifting units 30 contact the lower body 54 which comprises the carbody 55) and the upper body (lifting units 20 contact the shovel upper body 52), the lifting units being operatively connected to a control unit (40) (Reference is made to Paragraph 0022);
b) driving the shovel in position over the lifting system set-up in a) (Reference is made to Paragraph 0049);
c) extending the lifting units in contact with the corresponding force applying points on the carbody and the upper body;
d) lowering the dipper onto the ground;
e) establishing an initial plane (Reference is made to Paragraph 0028) for a subsequent lifting operation; and,
f) using the control unit, starting an automated lift program in which, the shovel is raised to a desired height while being maintained level to the initial plane (Reference is made to Paragraphs 0026-0028, 0031 and 0061-0065);
prior to the lifting operation, determining the location and magnitude of the center of gravity of the shovel and using information on the center of gravity to determine reactions induced at the lifting units during the lifting operation (Reference is made to Paragraphs 0022, 0035-0036, 0053, 0057 and 0059);
wherein the set of lifting units (20,30) comprises at least a pair of front lifting units, a pair of middle lifting units, and a pair of rear lifting units, the pairs of front and middle lifting units being located underneath the carbody, the pair of rear lifting units being located underneath the counterweight (Reference is made to Paragraphs 0057-0059), and wherein the method optionally comprises configuring the control unit to maintain the reactions at the front and middle lifting units generally equal (Reference is made to Paragraph 0062);
wherein f) comprises applying an even initial pressure to the front and middle lifting units to produce a pre-calculated upward force less than the load to be lifted (Reference is made to Paragraphs 0030, 0051, 0054, 0057 and 0062-0063);
further comprising installing level detectors on the shovel and operatively linking the level detector to the control unit prior to e), and wherein f) further comprises f1) applying pressure to the pair of rear lifting units until movement is detected at any one of the level detectors (Reference is made to Paragraphs 0027-0028);
wherein e) comprises recording distances returned by the level detectors when movement is initially detected (Reference is made to Paragraphs 0027-0028, 0035-0036 and 0057-0059);
wherein a) comprises mounting the rear lifting units on adjustable stands, and wherein prior to b) the adjustable stands are held in a lowered position and, following b), expanding the adjustable stands to an extended position, and mechanically locking the adjustable stands in said extended position (Reference is made to Paragraph 0023-0024);
wherein each of the adjustable stands comprises an inner structure, an outer structure vertically displaceable relative to the inner structure, a hydraulic cylinder between the inner and outer structures, and shim blocks insertable between the inner and outer structures, and wherein mechanically locking comprises inserting shim blocks between the inner structure and the outer structure of the adjustable stands (Reference is made to Paragraphs 0034 and 0051);
wherein the control unit comprises a programmable logic controller (PLC), and wherein f) comprises monitoring each of the lifting units and operating them in unison through the use of the PLC, and wherein the PLC processes field data to control the operation of each of the lifting units so as to at least one of: maintain a current lifting plane parallel to the initial plane, compensate for local ground settling, and maintain an even pressure in the lifting units underneath the carbody to minimize the reactions to the carbody, and wherein the field data include at least one of: distance measurements using level detectors, pressure reading at each of the lifting units, and jack extension readings from rod position sensors (Reference is made to Paragraphs 0046-0047);
wherein a) comprises preparing ramps to provide an initial raise of the shovel (Reference is made to paragraph 0049);
comprising attaching removable detectors to the shovel sufficiently far away from the lifting units so as to ensure that their readings are not distorted by possible ground settling happening locally underneath the lifting units if ground bearing capacity is ever exceeded, the detectors pointing downward to the ground and continually reading the distance to the ground and sending the sensed information to the control unit (Reference is made to Paragraphs 0027-0028 and 0053; Examiner notes that the limitations do not positively require the detectors to not be mounted on the lifting units, “sufficiently far away” does not preclude a zero distance);
wherein c) using a manual mode of the control unit to provide an initial extension of each of the lifting units until the lifting units engage the shovel (Reference is made to Paragraphs 0047 and 0058-0059); and,
wherein the level detectors are detachably mounted to the shovel and configured to measure a distance from the ground (Reference is made to Paragraphs 0027-0028).

In regards to claims 1-2, 4-7, 12, 14-15, 20-21, 24, 30-32, 37 and 42, Belley et al. (‘007) discloses the claimed limitations excluding positively reciting a counterweight on the upper body and the dipper remaining on the ground for the duration of the lifting operation.
Belley et al. (‘109) discloses a shovel revolving frame including a counterweight (Reference is made to Paragraphs 0061 and 0065) and preparing the lifting area including preparing the shovel and the dipper remaining on the ground for the duration of the lifting operation (Reference is made to Paragraphs 0074-0077).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the lifting system of Belley et al. (‘007) in view of the teachings of Belley et al. ('109) to include an upper body counterweight and having the dipper remaining on the ground for the duration of the lifting operation so as to increase a stability of the shovel during a lifting operation.
Allowable Subject Matter
Claim(s) 25-26, 33, 35 and 38 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 8-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616